
	

115 HR 2715 IH: No Fees for Lost Baggage Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 2715
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2017
			Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require refunds for delayed or lost baggage.
	
	
		1.Short title
 This Act may be cited as the No Fees for Lost Baggage Act. 2.Refunds for delayed or lost baggageSection 2305 of the FAA Extension, Safety, and Security Act of 2016 is amended to read as follows:
			
				2305.Refunds for delayed or lost baggage
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall require a common carrier or foreign common carrier to promptly provide to a passenger an automated refund for any ancillary fees paid by the passenger for checked baggage if—
 (1)the common carrier or foreign common carrier fails to deliver the checked baggage to the passenger— (A)not later than 12 hours after domestic travel arrival; or
 (B)not later than 15 hours after international travel arrival; and (2)the passenger has notified the common carrier or foreign common carrier of the lost or delayed checked baggage.
 (b)ExceptionIf the Secretary makes a determination that a requirement under subsection (a) is not feasible and would adversely affect consumers in certain cases, the Secretary may modify the deadlines specified in subsection (a)(1) for such cases, except that—
 (1)the deadline relating to domestic travel may not exceed 18 hours after arrival; and (2)the deadline relating to international travel may not exceed 30 hours after arrival..
		
